Case 1:20-cv-03146-DKC gry? PI Fife 10/29/20 Page 1 of 35

CIRCUIT COURT FOR BALTIMORE CITY
Marilyn Bentley
Clerk of the Circuit Court 1 .
Courthouse East SEP 30720 14:20
111 North Calvert Street
Room 462
Baltimore, MD 21202-
(410) -333-3722, TTY for Deaf: (410) -333-4389

WRIT OF SUMMONS (Private Process )}
Case Number: 24-C-20-004044 OC
Cc rvito

Jawone D. Nicholson vs State Of Maryland, et al

STATE OF MARYLAND, BALTIMORE CITY, TO WIT:

To: MAYOR AND CITY COUNCIL OF THE CITY OF BALTIMORE
100 North Holliday Street
Baltimore, MD 21202

You are hereby summoned to file a written response by pleading or motion,
within 30 days after service of this summons upon you, in this court, to
the attached Complaint filed by: Jawone D. Nicholson

9105 Helaine Hamlet Way
Columbia, MD 21045

WITNESS the Honorable Chief Judge of the Eighth Judicial Circuit of
Maryland

 
 
 

Date Issued: 09/24/20

 

Marilyn’Bentley
Clerk of the Circuit

To the person summoned:

FAILURE TO FILE A RESPONSE WITHIN THE TIME ALLOTTED MAY RESULT IN A JUDGMENT
BY DEFAULT OR THE GRANTING OF THE RELIEF SOUGHT AGAINST YOU.

Personal attendance in court on the day named is NOT required.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 2 of 35

IN THE CIRCUIT COURT FOR BALTIMORE CITY, MARYLAND

 JAWONE D. NICHOLSON

9105 Helaine Hamlet Way
Columbia, MD 21045
Plaintiff,
v.
STATE OF MARYLAND
Serve: Nancy K. Kopp
State of Maryland
Treasurer’s Office
80 Calvert St.
Goldstein Treasury Bldg.

Annapolis, MD 21401

MAYOR AND CITY COUNCIL OF
THE CITY OF BALTIMORE

100 North Holliday Street

Baltimore, Maryland 21202

and,

BALTIMORE POLICE DEPARTMENT
601 East Fayette Street
Baltimore, MD 21202

and,

DAMOND DURANT
601 East Fayette Street
Baltimore, MD 21202

Defendants.

 

 

*Jury Trial Demanded*

Case No.:

 

COMPLAINT AND JURY DEMAND

SEP 30’20 14:20
me ss
a vigaag Binh
Ss

eo
ac
SSE
ne
op werm

ma os
- mex
my
b°- 9 —l-rt
a

Comes now the Plaintiff, by and through undersigned counsel, and sues the above-named

Defendants, stating as follows:
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 3 of 35

INTRODUCTION

1) On or about November 10, 2017, Plaintiff Jawone Nicholson (“Plaintiff”), then
only 16-years-old, was waiting with a schoolmate for their after-school program pick-up van at a
cul-de-sac situated behind his home.

2) While waiting for his van, Defendant Damond Durant (“Defendant Durant”)
approached Plaintiff, claiming to live in the area and demanding to know who Plaintiff was.

3) Plaintiff explained that he lived in the area and was waiting for his ride. This did
not satisfy Defendant Durant, who continued to intimidatingly question the then-minor Plaintiff.

4) Plaintiff attempted to waik away and call his grandmother, but Defendant Durant
pulled a firearm and trained it on the 16-year-old.

5) Luckily, by then, Plaintiff's grandmother was on the phone, and Plaintiff explained
a man was holding him at gunpoint behind their house.

6) Plaintiff's grandmother, mother, and older sister came outside to help Plaintiff and
confront his assailant, who only then revealed that he was a Baltimore Police Officer.

7) Plaintiff had done nothing to give rise to any reasonable suspicion or probable cause
that he was or had been engaging in any crime, and was only waiting for his after-school pick-up
van when Defendant Durant violated his rights against excessive force and unreasonable seizure.

JURISDICTION AND VENUE

8) This Court has jurisdiction pursuant fo Md. Code, Cts. & Jud. Proc., § 6-102, as

Defendants are domiciled in the State of Maryland and/or are organized under the laws of

Maryland and have their principal place of business in the State.

9) Venue is proper in this forum pursuant to Md. Code, Cts. & Jud, Proc., § 6-201(a)

as the named Defendants carry on their principal place of business in Baltimore City, Maryland.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 4 of 35

10) Plaintiff, by way of his mother as he was still a minor at the time, provided notice
of his claim on Cctober 31, 2018, via certified mail, return receipt requested, within one year of
the date of the incident which is the subject of this lawsuit, as required by Md. Code, Cts. & Jud.
Proc., § 5-304(b) and (c). All conditions precedent for the filing of this suit have been satisfied.

PARTIES

11) Jawone D. Nicholson (“Plaintiff’) is an adult resident of Howard County,
Maryland.

12) Defendant Baltimore Police Department (“Defendant Baltimore Police”) is an
agency of Defendant State of Maryland, and named as a “local government” for purposes of this
lawsuit, pursuant to Md. Code, Cts. & Jud. Proc., § 5-301(d)(21).

13) Defendant Damond Durant (“Defendant Durant”) is an adult resident of Howard
County, Maryland, whose principal place of business is Baltimore City, Maryland. At all times
relevant to the occurrence complained of herein, Defendant Durant was acting under color of law
and within the scope of his employment with Defendant Baltimore Police, an agency of Defendant
State of Maryland.

) Defendant Mayor and City Council of the City of Baltimore (“Defendant
Baltimore”) is a body politic and corporate body that may sue and be sued and has waived any
applicable sovereign immunity in accordance with the Local Government Tort Claims Act under
Md. Code, Cts. & Jud. Proc. § 5-301, ef seg.

14) Defendant State of Maryland (“Defendant State”) is a body politic and corporate
body that may sue and be sued and has waived any applicable sovereign immunity in accordance

with the Maryland State Tort Claims Act under Md. Code, State Gov. § 12-104. Defendant State
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 5 of 35

was responsible for the hiring, training, supervision of Defendant Durant, and all employees and/or
agents of Defendant Baltimore Police.
FACTS COMMON TO ALL COUNTS

15) Onor about November 10, 2017, at approximately 3:45 pm, Plaintiff, who was then
just 16 years old, was waiting for a ride from his after-school program pick-up van at a cul-de-sac
situated just behind Plaintiff's home.

16) Plaintiff's schoolmate, Brian Hatcher, was also waiting with Plaintiff for the after-
school pick-up van.

17) Defendant Durant saw Plaintiff waiting for the after-school pick-up van and took
issue to the presence of a young Black male in the neighborhood. Defendant Durant approached
Plaintiff, without cause or provocation, and demanded to know who Plaintiff was and why Plaintiff

was there.

18) Defendant Durant aggressively questioned Plaintiff, claiming that he had never

seen Plaintiff around the neighborhood before.

19) Seeing someone for the first time is not grounds for probable cause or reasonable
suspicion.

20) Plaintiff explained to Defendant Durant that he also lived in the neighborhood, and
that Plaintiff had never seen Defendant Durant either. Plaintiff further explained that he did not
have to answer Defendant Durant’s questions, but informed Defendant Durant that Plaintiff and
his friend were waiting for their after-school pick-up van.

21) Defendant Durant continued to question Plaintiff in an intimidating manner,

threatening to call the police even though Plaintiff had done nothing wrong and was not required

to answer Defendant Durant’s questions.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 6 of 35

22) At this point, Plaintiff felt unsafe and feared for his physical safety.
23) Plaintiff again told Defendant Durant he was waiting for his after-school pick-up
van and that he and his friend were not doing anything wrong, so Defendant Durant was free to

call the police if he wished.

24) As Plaintiff and his friend were speaking to Defendant Durant, Defendant Durant
was concealing his hands in his coat pocket.

25) Fearing for their safety, Plaintiff and his friend began to walk away from Defendant
Durant, and Plaintiff began to call his grandmother from his cellphone.

26) As Plaintiff and his friend walked away, Defendant Durant antagonized Plaintiff,
stating, “Oh, cause you wasn’t gonna do shi.”

27) Still concerned for their safety, Plaintiff and his friend turned around and faced
Durant to make sure they could see him as Plaintiff continued to attempt to reach his grandmother.

28) Defendant Durant then revealed a firearm he had been concealing in his coat pocket
and aimed it at the 16-year-old Plaintiff.

29) Plaintiff feared for his life and safety, believing he was being robbed.

30) By then, Plaintiff's grandmother was on the phone, and Plaintiff explained to her
that a man was pulling a gun on him behind their house.

31) Plaintiff's sister, mother and grandmother went outside and saw Defendant Durant
confronting Plaintiff, and went down to attempt to protect Plaintiff. As they approached, Defendant
Durant attempted to conceal his firearm, but kept his hands in his pocket.

32) Defendant Durant then approached Plaintiff and Plaintiff's family members.

33) Plaintiff's mother, Erica Hamlett (“Ms. Hamlett”), asked Defendant Durant why

he had pulled a gun on her son.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 7 of 35

34) Defendant Durant menacingly approached Ms. Hamlett, Plaintiff, Plaintiff's sister,
and Plaintiff's grandmother, keeping his hands in his coat pocket.

35) Plaintiff's sister, Keymina Johnson, asked Defendant Durant to remove his hands
from his pockets since he was carrying a firearm.

36) Ms. Hamlett then called the police. Defendant Durant also called the police.

37) Defendant Durant claimed he did not have to show his hands because he was
“Baltimore City.”

38) Ms. Hamlett asked Defendant Durant what that meant, and Defendant Durant
removed a badge from his coat pocket and stated he was a Baltimore City police officer.

39) Defendant Durant’s statement that during this interaction he was operating as a
Baltimore City police officer demonstrates that Defendant Durant understood himself to be acting
under color of law and in his capacity as a police officer during this incident, and that he was
relying on his authority as a police officer to justify his actions, despite their unconstitutional
character.

40)  Atno point previously had Defendant Durant identified himself as a police officer.
Rather than present his badge, clearly in his possession and in his coat pocket, when he had the
opportunity, Defendant Durant instead aimed a firearm at Plaintiff, making Plaintiff fear for his
life and his friend’s life.

41) Every school day after the incident for the next approximately four months, Plaintiff
had to walk past the cul-de-sac where Defendant Durant confronted him in order to arrive at school,
forcing him to relive the life-threatening encounter and live in constant fear for his safety. Plaintiff

was constantly afraid of seeing Defendant Durant again.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 8 of 35

42) The area where the incident took place is located in view of Plaintiff's bedroom
window, forcing him to constantly relive the incident.

43) Defendant Durant was in possession of a firearm because he was employed and
operating as a Baltimore police officer, but should not have been in possession of a firearm in the
first place, since he was known by his employer, Defendant Baltimore Police, to have violated
other citizens’ constitutional rights in the past.

44) Defendant Durant was allowed to remain in possession of his firearm by Defendant
Baltimore Police, despite the fact they were on notice of Defendant Durant’s proclivities towards
violence and violating citizens’ constitutional rights when Defendant Durant and the City of
Baltimore were sued because Defendant Durant assaulted a citizen and broke his jaw while
responding to a call for service, which, on information and belief, led to a settlement.

45) On or about November 11, 2017, a Saturday, Ms. Hamlett went to Defendant
Baltimore Police’s headquarters in Baltimore, to attempt to file a complaint with internal affairs.

46) When she arrived and explained the purpose of her visit, officers employed with
Defendant Baltimore Police laughed at her request, and stated, “We heard about this, At least your
son didn’t die.” The officers then told Ms. Hamlett she could come back on Monday because there
were no internal investigators available on a Saturday.

47) Shaken by the behavior of the officers, Ms. Hamlett instead filed for a peace order
against Defendant Durant, and filed a complaint with the Baltimore City Civilian Review Board
on or about December 7, 2017.

48) Ms. Hamlett’s complaint to the Civilian Review Board led to an internal
investigation by Defendant Baltimore Police of Defendant Durant, but the investigation was done

in such a negligent—and/or grossly negligent, and/or intentional, and/or malicious—manner that
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 9 of 35

the police filed disciplinary charges after the statute of limitations for doing so had expired,
allowing Defendant Durant to continue to serve as a sworn law enforcement officer without facing
any repercussions or additional training to ensure Defendant Durant did not violate citizens’ rights
in the future.

49) Defendant Baltimore Police, Defendant State, and Defendant Baltimore each had a
duty to ensure Defendant Baltimore Police’s officers were trained to conduct their law enforcement
activities within constitutional bounds, a duty to ensure Defendant Baltimore Police’s Internal
Affairs investigators were trained to understand statutes of limitation and the relevant time-frame
in which investigations must be conducted and disciplinary charges filed, and a duty to discipline
and/or fire officers who failed to conduct their law enforcement activities in a constitutional
manner.

50) Defendant Baltimore Police, Defendant State, and Defendant Baltimore breached
their duty to train Defendant Durant in the state and federal constitutional limits of his police
authority, which led Defendant Durant to believe he could pull his firearm on a minor on the sole
basis that Defendant Durant had not seen the minor before. Such a breach constitutes negligence,
and/or gross negligence, and/or an intentional violation of Plaintiffs’ rights and person, and/or a
malicious violation of Plaintiffs’ rights and person.

51) Defendant Baltimore Police, Defendant State, and Defendant Baltimore breached
their duty to train Defendant Baltimore Police’s internal investigators to ensure their investigations
were concluded in time to file any necessary disciplinary charges within the applicable statute of

limitations, resulting in disciplinary charges filed against Defendant Durant being dismissed, and

Defendant Durant facing no discipline as a result of his violation of Plaintiff's rights and person.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 10 of 35

This breach constitutes negligence, and/or gross negligence, and/or an intentional violation of
Plaintiffs’ rights and person, and/or a malicious violation of Plaintiffs’ rights and person.

52) Defendant Baltimore Police, Defendant State, and Defendant Baltimore breached
their duty to discipline officers who violate the constitutional rights of citizens when Defendant
Baltimore Police, Defendant State, and Defendant Baltimore each failed to discipline Defendant
Durant after he broke a citizen’s jaw during a call for service, and when Defendant Baltimore
Police, Defendant State, and Defendant Baltimore’s failure to adequately train Defendant
Baltimore Police’s internal investigatory staff allowed Defendant Durant to evade discipline for
his violence against Plaintiff and violation of Plaintiff's rights. This breach constitutes negligence,
and/or gross negligence, and/or an intentional violation of Plaintiffs’ rights and person, and/or a
malicious violation of Plaintiffs’ rights and person.

53) Asa direct and proximate result of Defendant Baltimore Police, Defendant State,
and Defendant Baltimore’s negligence, and/or gross negligence, and/or intentional conduct, and/or
malicious conduct, Plaintiff suffered physical and emotional damages, being subjected to
unconstitutionally excessive force and having his search and seizure rights violated by Defendant
Baltimore Police’s employee and/or agent, Defendant Durant, as well as being made to fear for his
life every day he went to school. Plaintiff has suffered from extreme and severe emotional stress
and anguish resulting in physical manifestations, including, but not limited to, anxiety, loss of
sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods of social
withdrawal, as well as experiencing stress and anxiety when around police.

54) Aga direct and proximate result of Defendant Durant’s negligent, and/or grossly
negligent, and/or intentional, and/or malicious conduct, Plaintitf suffered physical and emotional

damages, being subjected to unconstitutionally excessive force and having his search and seizure
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 11 of 35

tights violated by Defendant Durant, as well as being made to fear for his life every day he went
to school, Plaintiff has suffered from extreme and severe emotional stress and anguish resulting in
physical manifestations, including, but not limited to, anxiety, loss of sleep, depression, bouts of
spontaneous crying, hypervigilance, days-long periods of social withdrawal, as well as
experiencing stress and anxiety when around police.

55) All the allegations herein, however worded, are pleaded alternatively as acts of
negligence, gross negligence, intent, and/or malice, as determined attrial by the jury in this matter.

COUNT I
Fourth Amendment — False Arrest

56) Every paragraph not falling under this Count is incorporated herein by reference.

57) The Fourth Amendment of the Constitution of the United States protects citizens
against unreasonable search or seizure, including protection against being arrested without
probable cause. These constitutional protections are applied to the states and their political
subdivisions under the Fourteenth Amendment to the Constitution of the United States and 42
U.S.C. § 1983.

58) At all relevant times, Defendant Durant acted under color of State law. Defendant
Durant identified himself to Plaintiff and Plaintiff's family as a Baltimore City police officer, and
was acting under his authority as a Baltimore City police officer.

59) Defendant Durant deprived Plaintiff of his rights under the Fourth Amendment of
the Constitution of the United States by falsely depriving Plaintiff of his liberty without probable
cause during Defendant Durant’s unconstitutional interrogation of Plaintiff.

60) When Defendant Durant attempted to interrogate Plaintiff, he had no constitutional

basis for doing so, as Plaintiff was simply waiting for his ride and had done nothing to give

10
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 12 of 35

Defendant Durant probable cause to believe a crime had been, or was about to be, committed by
Plaintiff.

61) During his unconstitutional interrogation of Plaintiff, Defendant Durant
aggressively threatened to call the police even though Plaintiff had done nothing wrong, stopped
Plaintiff and Plaintiff's friend when they attempted to leave the area by antagonizing Plaintiff and
stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun that he aimed directly at Plaintiff.

62) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

63) Defendant Durant’s actions deprived Plaintiff of his liberty to leave the area.

64) Plaintiff did not consent to Defendant Durant’s deprivation of Plaintiff's liberty.

65) Defendant Durant had no legal justification to deprive Plaintiff of his liberty.
Defendant Durant had no probable cause to believe a crime had been, or was about to be,
committed by Plaintiff, and no arrest warrant had been issued for Plaintiff.

66) Defendant Durant’s conduct constituted an utter disregard for the established and
manifest Fourth Amendment rights of Plaintiff, to the point that Plaintiff was treated as if those
rights did not exist, even though Defendant Durant knew, or should have known, of the existence
of those rights. In the alternative, Defendant Durant’s conduct constituted a knowing and
intentional violation of Plaintiff's Fourth Amendment rights.

67)  Asadirect and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe

emotional stress and anguish resulting in physical manifestations, including, but not limited to,
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 13 of 35

anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods

of social withdrawal, as well as experiencing stress and anxiety when around police.
WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount fo be

determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT IE
Fourth Amendment — False Imprisonment

68) Every paragraph not falling under this Count is incorporated herein by reference.

69) | The Fourth Amendment of the Constitution of the United States protects citizens
against unreasonable search or seizure, including protection against being imprisoned without
probable cause. These constitutional protections are applied to the states and their political
subdivisions under the Fourteenth Amendment to the Constitution of the United States and 42
U.S.C. § 1983.

70)  Atall relevant times, Defendant Durant acted under color of State law. Defendant
Durant identified himself to Plaintiff and Plaintiff's family as a Baltimore City police officer, and
was acting under his authority as a Baltimore City police officer.

71) Defendant Durant deprived Plaintiff of his rights under the Fourth Amendment of
the Constitution of the United States by falsely depriving Plaintiff of his liberty without probable
cause during Defendant Durant’s unconstitutional interrogation of Plaintiff.

72) When Defendant Durant attempted to interrogate Plaintiff, he had no constitutional
basis for doing so, as Plaintiff was simply waiting for his ride and had done nothing to give

Defendant Durant probable cause to believe a crime had been, or was about to be, committed by

Plaintiff.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 14 of 35

73) During his unconstitutional interrogation of Plaintiff, Defendant Durant
aggressively threatened to call the police even though Plaintiff had done nothing wrong, stopped
Plaintiff and Plaintiff's friend when they attempted to leave the area by antagonizing Plaintiff and
stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun that he aimed directly at Plaintiff.

74) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

75) Defendant Durant’s actions deprived Plaintiff of his liberty to leave the area.

76) Plaintiff did not consent to Defendant Durant’s deprivation of Plaintiff's liberty.

77) Defendant Durant had no legal justification to deprive Plaintiff of his liberty.
Defendant Durant had no probable cause to believe a crime had been, or was about to be,
committed by Plaintiff, and no arrest warrant had been issued for Plaintiff.

78) Defendant Durant’s conduct constituted an utter disregard for the established and
manifest Fourth Amendment rights of Plaintiff, to the point that Plaintiff was treated as if those
tights did not exist, even though Defendant Durant knew, or should have known, of the existence
of those rights. In the alternative, Defendant Durant’s conduct constituted a knowing and
intentional violation of Plaintiff's Fourth Amendment rights.

79)  Asadirect and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods

of social withdrawal, as well as experiencing stress and anxiety when around police.

13
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 15 of 35

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be
determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT Il
Fourth Amendment — Excessive Force

80) | Every paragraph not falling under this Count is incorporated herein by reference.

81) | The Fourth Amendment of the Constitution of the United States protects citizens
against unreasonable search or seizure, including protection against excessive force. These
constitutional protections are applied to the states and their political subdivisions under the
Fourteenth Amendment to the Constitution of the United States and 42 U.S.C. § 1983.

82)  Atall relevant times, Defendant Durant acted under color of State law. Defendant
Durant identified himself to Plaintiff and Plaintiff's family as a Baltimore City police officer, and
was acting under his authority as a Baltimore City police officer.

83) Defendant Durant deprived Plaintiff of his rights under the Fourth Amendment of
the Constitution of the United States by using excessive force against Plaintiff to further Defendant
Durant’s unconstitutional interrogation of Plaintiff.

84) | When Defendant Durant attempted to interrogate Plaintiff, he had no constitutional
basis for doing so, as Plaintiff was simply waiting for his ride and had done nothing to give

Defendant Durant probable cause to believe 2 crime had been, or was about to be, committed by

Plaintiff.

85) At no time relevant to this action was Plaintiff a threat to the safety of Defendant

Durant, Plaintiff, or any other person.

86) Despite the fact that Plaintiff was not a threat to any person’s safety, the fact that

Plaintiff had done nothing to give Defendant Durant probable cause to believe that a crime had

l4
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 16 of 35

been, or was about to be, committed by Plaintiff, and the fact thet Defendant Durant had no right
to attempt to interrogate Plaintiff, Defendant Durant pulled and aimed a gun directly at Plaintiff.

87) Defendant Durant acted unreasonably in his conduct towards Plaintiff, subjecting
him to summary punishment and violating his due process rights. Aiming a gun at a minor waiting
for his ride constitutes an excessive and unconstitutional use of force.

88) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

89) Defendant Durant’s conduct constituted an utter disregard for the established and
manifest Fourth Amendment rights of Plaintiff, to the point that Plaintiff was treated as if those
rights did not exist, even though Defendant Durant knew, or should have known, of the existence
of those rights. In the alternative, Defendant Durant’s conduct constituted a knowing and
intentional violation of Plaintiff's Fourth Amendment rights.

90)  Asadirect and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods
of social withdrawal, as well as experiencing stress and anxiety when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be

determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT IV
Maryland Declaration of Rights, Articles 24 and 26 False Arrest

91) Every paragraph not falling under this Count is incorporated herein by reference.

15
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 17 of 35

92) Articles 24 and 26 of the Maryland Declaration of Rights protects citizens against
unreasonable search or seizure, including protection against being arrested without probable cause.

93)  Atall relevant times, Defendant Durant acted under color of State law. Defendant
Durant identified himself to Plaintiff and Plaintiff's family as a Baltimore City police officer, and
was acting under his authority as a Baltimore City police officer.

94) Defendant Durant deprived Plaintiff of his rights under Articles 24 and 26 of the
Maryland Declaration of Rights by falsely depriving Plaintiff of his liberty without probable cause
during Defendant Durant’s unconstitutional interrogation of Plaintiff.

95} | When Defendant Durant attempted to interrogate Plaintiff, he had no constitutional
basis for doing so, as Plaintiff was simply waiting for his ride and had done nothing to give
Defendant Durant probable cause to believe a crime had been, or was about to be, committed by
Plaintiff.

96) During his unconstitutional interrogation of Plaintiff, Defendant Durant
aggressively threatened to call the police even though Plaintiff had done nothing wrong, stopped
Plaintiff and Plaintiff's friend when they attempted to leave the area by antagonizing Plaintiff and
stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun that he aimed directly at Plaintiff.

97) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

98) Defendant Durant’s actions deprived Plaintiff of his liberty to leave the area.

99) Plaintiff did not consent to Defendant Durant’s deprivation of Plaintiff's liberty.

16
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 18 of 35

100) Defendant Durant had no legal justification to deprive Plaintiff of his liberty.
Defendant Durant had no probable cause to believe a crime had been, or was about to be,
committed by Plaintiff, and no arrest warrant had been issued for Plaintiff.

101) Defendant Durant was acting under color of State law, in his capacity as a Baltimore
City police officer. As such, Defendant Baltimore Police, Defendant State, and Defendant
Baltimore are liable for Defendant Durant’s conduct.

102) In the alternative, Defendant Durant’s unconstitutional deprivation of Plaintiff's
liberty on the invalid basis that he had never seen Plaintiff before constitutes gross negligence, and
Defendant Durant is personally liable for his conduct.

103) Asa direct and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods
of social withdrawal, as well as experiencing stress and anxiety when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be
determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT V
Maryland Declaration of Rights, Articles 24 and 26 False Imprisonment

104) Every paragraph not falling under this Count is incorporated herein by reference.
105) Articles 24 and 26 of the Maryland Declaration of Rights protects citizens against

unreasonable search or seizure, including protection against being imprisoned without probable

Cause.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 19 of 35

106) Atall relevant times, Defendant Durant acted under coior of State law. Defendant
Durant identified himself to Plaintiff and Plaintiff's family as a Baltimore City police officer, and
was acting under his authority as a Baltimore City police officer.

107) Defendant Durant deprived Plaintiff of his rights under Articles 24 and 26 of the
Maryland Declaration of Rights by falsely depriving Plaintiff of his liberty without probable cause
during Defendant Durant’s unconstitutional interrogation of Plaintiff.

108) When Defendant Durant attempted to interrogate Plaintiff, he had no constitutional
basis for doing so, as Plaintiff was simply waiting for his ride and had done nothing to give
Defendant Durant probable cause to believe a crime had been, or was about to be, committed by
Plaintiff.

109) During his unconstitutional interrogation of Plaintiff, Defendant Durant
aggressively threatened to call the police even though Plaintiff had done nothing wrong, stopped
Plaintiff and Plaintiff's friend when they attempted to leave the area by antagonizing Plaintiff and
stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun that he aimed directly at Plaintiff.

110) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

1f1) Defendant Durant’s actions deprived Plaintiff of his liberty to leave the area.

112) Plaintiff did not consent to Defendant Durant’s deprivation of Plaintiff's liberty.

113) Defendant Durant had no legal justification to deprive Plaintiff of his liberty.

Defendant Durant had no probable cause to believe a crime had been, or was about to be,

committed by Plaintiff, and no arrest warrant had been issued for Plaintiff.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 20 of 35
“

114} Defendant Durant was acting under color of State iaw, in his capacity as a Baltimore
City police officer. As such, Defendant Baltimore Police, Defendant State, and Defendant
Baltimore ave liable for Defendant Durant’s conduct.

115) In the alternative, Defendant Durant’s unconstitutional deprivation of Plaintiff's
liberty on the invalid basis that he had never seen Plaintiff before constitutes gross negligence, and
Defendant Durant is personally liable for his conduct.

116) Asadirect and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods
of social withdrawal, as well as experiencing stress and anxiety when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be

determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT VI
Maryland Declaration of Rights, Articles 24 and 26 Excessive Force

117) Every paragraph not falling under this Count is incorporated herein by reference.
118) Articles 24 and 26 of the Maryland Declaration of Rights protects citizens against

unreasonable search or seizure, including protection against excessive force.

119) Atal relevant times, Defendant Durant acted under color of State law. Defendant
Durant identified himself to Plaintiff and Plaintiff's family as a Baltimore City police officer, and

was acting under his authority as a Baltimore City police officer.

19
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 21 of 35

120) Defendant Durant deprived Plaintiff of his rights under Articles 24 and 26 of the
Maryland Declaration of Rights by using excessive force against Plaintiff to further Defendant
Durant’s unconstitutional interrogation of Plaintiff.

121) When Defendant Durant attempted to interrogate Plaintiff, he had no constitutional
basis for doing so, as Plaintiff was simply waiting for his ride and had done nothing to give
Defendant Durant probable cause to believe a crime had been, or was about to be, committed by

Plaintiff.

122) At no time relevant to this action was Plaintiff a threat to the safety of Defendant
Durant, Plaintiff, or any other person.

123) Despite the fact that Plaintiff was not a threat to any person’s safety, the fact that
Plaintiff had done nothing to give Defendant Durant probable cause to believe that a crime had
been, or was about to be, committed by Plaintiff, and the fact that Defendant Durant had no right
to attempt to interrogate Plaintiff, Defendant Durant pulled and aimed a gun directly at Plaintiff.

124) Defendant Durant acted unreasonably in his conduct towards Plaintiff, subjecting
him to summary punishment and violating his due process rights. Aiming a gun at a minor waiting
for his ride constitutes an excessive and unconstitutional use of force.

125) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

126) Defendant Durant was acting under color of State law, in his capacity as a Baltimore

City police officer. As such, Defendant Baltimore Police, Defendant State, and Defendant

Baltimore are liable for Defendant Durant’s conduct.

20
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 22 of 35

127) In the alternative, Defendant Durant’s unconstitutional deprivation of Plaintif?’s
liberty on the invalid basis that he had never seen Plaintiff before constitutes gross negligence, and
Defendant Durant is personally liable for his conduct.

128) As a direct and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods
of social withdrawal, as well as experiencing stress and anxiety when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be
determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT Vil
False Arrest

 

129) Every paragraph not falling under this Count is incorporated herein by reference.
130) Plaintiff has a protected property and liberty interest in his freedom, his ability to
exercise free will and domain over his person, and his ability to be free from unlawful and

excessive police force.

131) Defendant Durant deprived Plaintiff of numerous protected property and liberty

interests.

132) Defendant Durant had no rational reason to believe that there was probable cause
for the deprivation of Plaintiff's liberty, as Plaintiff was simply waiting for his ride and had done

nothing to give Defendant Durant probable cause to believe a crime had been, or was about to be,

committed by Plaintiff.

21
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 23 of 35

133) During his unconstitutional interrogation of Plaintiff, Defendant Durant
aggressively threatened to call the police even though Plaintiff had done nothing wrong, stopped
Plaintiff and Plaintiff's friend when they attempted {o leave the area by antagonizing Plaintiff and
stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun that he aimed directly at Plaintiff.

134) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

135) Defendant Durant's actions deprived Plaintiff of his liberty to leave the area.

136) Plaintiff did not consent to Defendant Durant’s deprivation of Plaintiff's liberty.

137) Defendant Durant had no legal justification to deprive Plaintiff of his liberty.
Defendant Durant had no probable cause to believe a crime had been, or was about to be,
committed by Plaintiff, and no arrest warrant had been issued for Plaintiff.

138) Defendant Durant’s deprivation of Plaintiff's liberty was made without probable
cause or warrant, demonstrating ill will, improper motivation, or evil motive.

139) Asa direct and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods
of social withdrawal, as well as experiencing stress and anxiety when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be

determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 24 of 35

COUNT Vill
False Imprisonment

140) Every paragraph not falling under this Count is incorporated herein by reference.
141) Plaintiff has a protected property and liberty interest in his freedom, his ability to
exercise free will and domain over his person, and his ability to be free from unlawful and

excessive police force.

142) Defendant Durant deprived Plaintiff of numerous protected property and liberty
interests.

143) Defendant Durant had no rational reason to believe that there was probable cause
for the deprivation of Plaintiff's liberty, as Plaintiff was simply waiting for his ride and had done
nothing to give Defendant Durant probable cause to believe a crime had been, or was about to be,
committed by Plaintiff.

144) During his unconstitutional interrogation of Plaintiff, Defendant Durant
aggressively threatened to call the police even though Plaintiff had done nothing wrong, stopped
Plaintiff and Plaintiff's friend when they attempted to leave the area by antagonizing Plaintiff and
stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun that he aimed directly at Plaintiff.

145) Plaintiff feared for his life and safety, and was unable to leave during the time
Defendant Durant was interrogating Plaintiff, threatening Plaintiff, and aiming a gun directly at
Plaintiff.

146) Defendant Durant’s actions deprived Plaintiff of his liberty to leave the area.

147) Plaintiff did not consent to Defendant Durant’s deprivation of Plaintiff's liberty.

148) Defendant Durant had no legal justification to deprive Plaintiff of his liberty.
Defendant Durant had no probable cause to believe a crime had been, or was about to be,

committed by Plaintiff, and no arrest warrant had been issued for Plaintiff.

23
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 25 of 35

149) Defendant Durant’s deprivation of Plaintiff's liberiy was made without probable
cause or warrant, demonstrating ill will, improper motivation, or evil motive.

150) Asa direct and proximate result of Defendant Durant’s conduct, Plaintiff suffered
significant physical and emotional damages. Plaintiff has suffered from extreme and severe
emotional stress and anguish resulting in physical manifestations, including, but not limited to,
anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance, days-long periods
of social withdrawal, as well as experiencing stress and anxiety when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be
determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT IX
Intentional Infliction of Emotional Distress

151) Every paragraph not falling under this Count is incorporated herein by reference.

152) Plaintiff has a protected property and liberty interest in his freedom, his ability to
exercise free will and domain over his person, and his ability to be free from unlawful and
excessive police force.

153) Defendant Durant deprived Plaintiff of numerous protected property and liberty
interests by falsely depriving Plaintiff of his liberty, and using excessive force against Plaintiff by
aiming a gun at Plaintiff, which placed Plaintiff in fear for his life.

154) Defendant Durant aggressively threatened to call the police even though Plaintiff
had done nothing wrong, stopped Plaintiff and Plaintitf’s friend when they attempted to leave the

area by antagonizing Plaintiff and stating, “Oh, cause you wasn’t gonna do shit,” and pulled a gun

that he aimed directly at Plaintiff.

24
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 26 of 35

155) Defendant Durant’s violations of Plaintiff's constitutional rights were intentional
and/or reckless, as Defendant Durant kept Plaintiff from leaving the area and aimed a gun at
Plaintiff, a minor child, despite having no probable cause to stop or interrogate Plaintiff. Defendant
Durant knew, or should have known, that his actions were violations of Plaintiff's constitutional
rights, as Defendant Durant’s sole justification for stopping Plaintiff and aiming a gun at Plaintiff
was that Defendant Durant had never seen Plaintiff in the neighborhood before.

156) Defendant Durant’s intentional and/or reckless violations of Plaintiff's
constitutional rights was extreme and outrageous, as Defendant Durant aimed a gun directly at a
minor child for the sole offense of being in an area where Defendant Durant had never seen
Plaintiff before.

157) As a direct and proximate result of Defendant Durant’s conduct, Plaintiff has
suffered severe emotional distress which has resulted in physical manifestations, including, but
not limited to, anxiety, loss of sleep, depression, bouts of spontaneous crying, hypervigilance,
days-long periods of social withdrawal, as well as experiencing stress and anxiety when around
police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be
determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

COUNT X
Gross Negligence

158) Every paragraph not falling under this Count is incorporated herein by reference.
159) When Defendant Durant stopped, interrogated, and brandished a weapon at

Plaintiff, he had no constitutional or legally valid basis for doing so. Defendant Durant’s claim

i
A
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 27 of 35

that he had never seen Plaintiff before did not give Defendant Durant the authority to stop,
interrogate, and use force against Plaintiff.

160) When Defendant Durant stopped, interrogated, and brandished a weapon at
Plaintiff, he violated Plaintiff's rights under the Fourth Amendment of the United States
Constitution and Articles 24 and 26 of the Maryland Declaration of Rights.

161) Defendant Durant had a manifest duty to abide by the constitutional limits of
policing.

162) Defendant Durant violated the duty to abide by the constitutional limits of policing
by violating Plaintiff's rights under the Fourth Amendment of the United States Constitution and
Articles 24 and 26 of the Maryland Declaration of Rights.

163) Defendant Durant could not reasonably believe that he was within his constitutional
limits to seize and use force against a minor child on the sole basis that he had never seen this
minor before. Accordingly, Defendant Durant’s seizure of and use of force against Plaintiff
constituted an act so utterly indifferent to the rights of Plaintiff that Defendant Durant acted as if
those constitutional rights did not exist.

164) In the alternative, Defendant Durant’s brandishing a firearm at Plaintiff, a minor
child, on the sote basis that he had never seen Plaintiff before constituted an intentional failure to
perform a manifest duty and abide by the constitutional limits of policing in reckless disregard of
the consequences as affecting the life of another, and evinced a thoughtless disregard of the
consequences to Plaintiff's life without the exertion of any effort to avoid those consequences,
putting Plaintiff in danger.

165) Asa direct and proximate result of Defendant State, Defendant Baltimore Police,

and Defendant Baltimore’s breaches of duty, Plaintiff has suffered damage, being subjected to

26
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 28 of 35

unconstitutional excessive force and having his search and seizure rights violated by Defendant
Durant, as well as being made to fear for his life every day he went to school, Plaintiff has suffered
from extreme and severe emotional stress and anguish resulting in physical manifestations,
including, but not limited to, anxiety, loss of sleep, depression, bouts of spontaneous crying,
hypervigilance, days-long periods of social withdrawal, as well as experiencing stress and anxiety
when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be
determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.
COUNT XI - AGAINST DEFENDANT STATE, DEFENDANT BALTIMORE AND
DEFENDANT BALTIMORE POLICE
Negligent Training, Supervision, and Retention

166) Every paragraph not falling under this Count is incorporated herein by reference.

167) Defendant State, Defendant Baltimore Police, and Defendant Baltimore had a duty
to ensure Baltimore Police Department officers were trained to conduct their law enforcement
activities within constitutional bounds, ensure officers knew how to treat and process citizen
complaints of police misconduct, ensure Internal Affairs investigators were trained to understand
statutes of limitation and the relevant time-frame in which investigations must be conducted and
disciplinary charges filed, and a duty to discipline and/or fire officers who failed to conduct their
law enforcement activities in a constitutional manner.

168) Defendant State, Defendant Baltimore Police, and Defendant Baltimore breached
their duty to train Defendant Durant in the state and federal constitutional limits of his police

authority, which led Defendant Durant to believe he could pull his firearm on a minor on the basis

that he had not seen him before, which is not a constitutional basis for search, seizure, or force.

27
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 29 of 35

169) Defendant State, Defendant Baltimore Police, and Defendant Baltimore breached
their duty to train internal investigators to ensure their investigations were concluded in time to
file any necessary disciplinary charges within the applicable statute of limitations, resulting in
disciplinary charges filed against Defendant Durant being dismissed, and Defendant Durant facing
no discipline as a result of his violation of Plaintiff's rights and person.

170) Defendant State, Defendant Baltimore Police, and Defendant Baltimore breached
their duty to discipline officers who violate the constitutional rights of citizens when they failed to
discipline Defendant Durant after he broke a citizen’s jaw during a call for service, and when their
failure to adequately train internal investigatory staff allowed Defendant Durant to evade discipline
for his violence against Plaintiff and violation of Plaintiff's rights.

171) Asa direct and proximate result of Defendant State, Defendant Baltimore Police,
and Defendant Baltimore’s breaches of duty, Plaintiff has suffered damage, being subjected to
unconstitutional excessive force and having his search and seizure rights violated by Defendant
Durant, as well as being made to fear for his life every day he went to school. Plaintiff has suffered
from extreme and severe emotional stress and anguish resulting in physical manifestations,
including, but not limited to, anxiety, loss of sleep, depression, bouts of spontaneous crying,
hypervigilance, days-long periods of social withdrawal, as well as experiencing stress and anxiety
when around police.

WHEREFORE, Plaintiff respectfully requests compensatory damages in an amount to be

determined at trial, but in excess of $30,000, as well as any available punitive damages, in addition

to costs and attorneys’ fees.

JURY DEMAND

Plaintiff requests a trial by jury for all claims so triable.

28
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 30 of 35

Respectfully submitted,

HANSEL LAW, PC

Cary J. acl (CPF No. Wie

cary@hansellaw.com
2514 North Charles Street
Baltimore, MD 21218

T: 301-461-1040

F: 443-451-8606
Counsel for Plaintiff
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 31 of 35

IN THE CIRCUIT COURT FOR BALTIMORE CITY, MARYLAND
JAWONE D. NICHOLSON
9105 Helaine Hamlet Way
Columbia, MD 21045

Plaintiff,

Vv. Case No.:

 

STATE OF MARYLAND
Serve: Nancy K. Kopp
State of Maryland
Treasurer’s Office
80 Calvert St.
Goldstein Treasury Bldg.
Annapolis, MD 21401

MAYOR AND CITY COUNCIL OF
THE CITY OF BALTIMORE

100 North Holliday Street

Baltimore, Maryland 21202

and,

BALTIMORE POLICE DEPARTMENT
601 East Fayette Street
Baltimore, MD 21202

and,

DAMOND DURANT
601 East Fayette Street
Baltimore, MD 21202

Defendants.

 

 

LINE REGARDING SUMMONS

Dear Sir/Madam Clerk:

Kindly accept the attached Complaint for filing, issue summonses thereon, and return to

undersigned counsel for service by private process.

30
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 32 of 35

Respectfully submitted,

HANSEL LAY, P.C.

Cary J. yet (CPF No. Sioa

2514 North Charles Street
Baltimore, MD 21218
Tel: (361) 461-1040

Fax: (443) 451-8606
cary@hansellaw.com
Counsel for Plaintiff

3]
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 33 of 35

; Baltimore Ci
IN THE CIRCUIT COURT FOR Baltimore City ——

CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
DIRECTIONS
Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-11 1(4).
Defendant: You must file an Information Report as required by Rule 2-323(h).
THIS INF TION REPORT CANNOT BE ACCEPTED AS A PLEADING

 

 

 

 

 

 

Neen, FILED BY: @PLAINTIFF CGDEFENDANT CASE NUMBER. . __
CASE NAME: Jawone Nicholson ys, State of Maryland, et al. =
Plaintiff Defendant
PARTY'S NAME: Jawone Nicholson PHONE:
PARTY'S ADDRESS: 9105 Helaine Hamlet Way, Columbia, MD 21045 ee
PARTY'S E-MAIL:
if represented by an attorney:
PARTY'S ATTORNEY'S NAME: Cary Hansel _ PHONE: 301-461-1040 |

 

PARTY'S ATTORNEY'S ADDRESS:2514 North Charles Street, Baltimore, MD 21218

PARTY'S ATTORNEY'S E-MAIL: cary@bansellaw.com

JURY DEMAND? @Yes (INo

RELATED CASE PENDING? OYes SNo If yes, Case #(s), if known:

ANTICIPATED LENGTH OF TRIAL?: ___hours___>__days
PLEADING TYPE

INew Case: WoOriginal (Administrative Appeal Appeal

Existing Case: O Post-Judgment (Amendment
Uf filing in an existing case, skip Case Category/ Subcategory section - go to Reliefsection.

IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

 

 

 

 

TORTS CO) Government PUBLIC LAW O Constructive Ti

Asbestos insurance Cl Attorney Gri qj ctive Trust

eae y Grievance Contempt

9 Assault and Bey sercial 4 Product Liability (Bond Forfeiture Renission 0 Deposition Notice
Ci Conspiracy PROPERTY Civil Rights CI Dist Ct Mm Appeal
O conversion C8) Adverse Possession (J) County/Mncpl Code/Ord i Financial
CO} Defamation Breach of Lease (Election Law Cl Grand Jury/Petit Jury
C3 False Arrest/Imprisonment 4] pj Deore CEminent Domain/Condemn. 0] Miscellaneous
C1 Fraud pear taail 7 Environment (1 Perpetuate Testimony/Evidence
CLead Paint-DOBof  EfForcible Entry/Detainer fy Brror Coram Nobis C) Prod. of Documents Req.

Youngest Pit:____.___.. Foreclosure qj as Corpus Receivership
OG Loss of Consortium (J Commercial a Mandamus Sans Transfer
(1 Malicious Prosecution OC) Residential Prisoner Rights Seca A a A
Cl Malpractice-Medical 4 Currency or Vehicle = Public Info. Act Records Ej subpoena Tssue/Quash
Cl Malpractice-Professional © Deed of Trust A Quarantine/fsolation (J Trust Established
J Misrepresentation 0 Land Instaliments Writ of Certiorari F) Trustee Substitution/Removal
go Meter Tort Mortg : EMPLOYMENT Sancho Appearance-Compel
 Negligen ORight af Redemption (JADA ClPeace ORDER
a Premises Liability (7 Statement Condo Conspiracy

Product Liability (J Forfeiture of Property / M)EEO/HR EQUITY

Specific Performance Personal Item OFLSA ag Declaratory Judgment

jfoxic Tort ee Conveyance OFMLA 7 Equitable Relie

respass Landlord-Tenant Workers’ Com ; Injunctive Relief

Wrongful Death CiLis Pendens Ci Wrongful Termination © Mandamus
CONTRACT Ci Mechanic's Lien ’ OTHER
GiBreach L) Partition/Sale in Liew nee AlFriendly Sait
Fh Buseseend Garena Rent ser O Assumption ofursditcn 5 Grantor in Possesion

(Cont'd) C) Return of Seized Property Authorized Sale C) Maryland Insurance Adininistration
{J Construction © Right of Redemption J Attorney Appointment 1 Miscellaneous
OI Debt ©) Tenant Holding Over CiBody Attachment Issuance © Specific Transaction
OFraud C Commission issuance C1 Structured Settlements

Page | of 3

CC-DCM-002 (Rev. 04/2017)
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 34 of 35

 

 

IF NEW OR EXISTING CASE: RELIEF (Check All that Apply)

 

 

O) Abatement GC Farnings Withholding OJudgment-Interest © Return of Property

Cl Administrative Action © Enrollment CiJjudgment-Summary Sale of Property

Cl Appointment of Receiver 0 Expungement OLiability C1 Specific Performance
QArbitration O Findings of Fact Oral Examination 0 Writ-Error Coram Nobis
Cl Asset Determination O) Foreclosure Order O Writ-Execution

© Attachment b/f Judgment injunction . ClOwnership of Property O Writ-Garnish Property
Ci}Cease & Desist Order OJudgment-Affidavit (Partition of Property O Writ-Garnish Wages
OCondemn Bldg Cl Judgment-Attormey FeesC] Peace Order 0 Writ-Habeas Corpus
O Contempt OF udgment-Confessed Possession 0 Writ-Mandamus
Court Costs/Fees Clyudgment-Consent  OProductionof Records — WitPossession
Damages-Compensatory Ol Judgment-Declaratory (Quarantined solation Order

@ Damages-Punitive CJudgment-Default CReinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

Oliability is conceded. QLiability is not conceded, but is not seriously in dispute. Liability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

G Under $10,000 $10,000 - $30,000 © $30,000 - $100,000 Over $100,000

CiMedical Bills$. == ———s—(Cs 0. Wage Loss$__§—SSSC«C Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)

 

A. Mediation OYes No C. Settlement Conference Yes &No
B. Arbitration Ces No D. Neutral Evaluation Yes @No
SPECIAL REQUIREMENTS

 

O Ifa Spoken Language Interpreter is needed, check here and attach form CC-DC-041

(1 If you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049

 

 

ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
TRIAL. (Case will be tracked accordingly)
© 1/2 day of trial or less 13 days of trial time
0 1 day of trial time © More than 3 days of trial time

C1 2 days of trial time

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md, Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

 

(3 Expedited- Trial within 7 months of CO) Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3
Case 1:20-cv-03146-DKC Document 1-2 Filed 10/29/20 Page 35 of 35

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR) .

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Ma. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

© Expedited - Trial within 7 months of © (© Standard - Trial within 18 months of
Defendant's response Defendant's response

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

C1 Expedited Trial 60 to 120 days from notice. Non-jury matters.

O01 Givil-Short Trial 210 days from first answer.

Civil-Standard Trial 360 days from first answer.

[J Custom Scheduling order entered by individual judge.

C) Asbestos Special scheduling order.

[Lead Paint Fill in: Birth Date of youngest plaintiff_.. .
("J Tax Sale Foreclosures Special scheduling order.

[] Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

[J —— Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) | Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

("J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
Insolvency.

Oo Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) Product Liabilities, Other Complex Cases.

 

 

 

 

 

 

 

September 23,2020 0 /s/ Cary Hansel
Date Signature of Counsel 7 Party
2514 North Charles Street Ca
Rass goes feck sie weveereereihevectess? . a ry Hansel
Baltimore ‘MD 21218 SANs
ce pgm Rae BS Cade

CC-DCM-602 (Rev. 04/2017) Page 3 of 3
